DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 8/6/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedau (US 20170309332). 
With regard to claim 1, figures 7-8 of Bedau discloses a 3D One-Transistor-N-RRAM (1TNR) structure (“multi-layered, three-dimensional arrangement of ReRAM elements 710”, par [0038]) comprising: a plurality of gate lines 812; and a plurality of crossbar arrays (“array of vertically-layered planes”, par [0038]), including a first crossbar array (left array in fig. 7) and a second crossbar array (middle array in fig. 7), wherein the first crossbar array (left array in fig. 7) is positioned on a first vertical plane (vertical plane of left array in fig. 7); the second crossbar array (middle array in fig. 7) is positioned on a second vertical plane (vertical plane of middle array in fig. 7) different from the first vertical plane (left array in fig. 7); each crossbar array in the plurality of crossbar arrays (“array of vertically-layered planes”, par [0038]) includes a first plurality 
With regard to claim 2, figures 7-8 of Bedau discloses that the plurality of crossbar arrays includes a third crossbar array (right array in fig. 7) positioned on a third vertical plane (vertical plane of right array in fig. 7) different from both the first crossbar (left array in fig. 7) array and the second crossbar array (middle array in fig. 7). 
With regard to claim 3, figures 7-8 of Bedau the third crossbar array includes a plurality of word lines (“wordlines”, par [0038] of right array in fig. 7) and a plurality of bit lines (“bitlines”, par [0038] of right array in fig. 7), wherein each word line (“wordlines”, par [0038] of right array in fig. 7) in the plurality of word lines (“wordlines”, par [0038] of right array in fig. 7) is connected to a source (source element 810) and a destination of a third transistor (“transistors”, par [0039] of right array in fig. 7).
With regard to claim 4, figures 7-7 of Bedau discloses a gate 812 of a third transistor (“transistors”, par [0039] of right array in fig. 7) in the third crossbar array (right array in fig. 7) is connected to a gate line (metallization connected to gate element 812) in the plurality of gate lines (metallization connected to gate element 812).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                             9/2/2021